Case 1:19-cv-20855-JLK Document 20 Entered on FLSD Docket 03/26/2019 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRJCT OF FLORIDA

                                       CASE NO. 19-20855-.
                                                         11,K

   CLAUDIO M ARCELO ROJA S,

           Plaintiff-petitioner,



   M ARC J.M OORE,Field OfficeD irector,
   M iam i,Filed Office,Imm igration and
   Custom sEnforcem ent;LIANA J.CA STANO,
   AssistantFiled OfficeDirector,M iam iField
   Ofûce,lmm igration andCustom s
   Enforcem ent;M ITCHELL DIAZ,Assistant
   Filed OfficeD irector,M iam iField Office,
   lmm igration and Custom sEnforcem ent;
   JUAN ACOSTA,Officerin Charge,Krom e
   ServiceProcessing Center,im migration and
   Custom sEnforcem ent;KIRSTEN NIELSEN,
   Secretary ofHomeland Security;W ILLIAM
   BAR,Attorney General;and theU.S.
   DepartmentofHomeland Security.

           Defendants-Respondents.


         ORDER DEN YIN G PLAIN TIFF'S M O TIO N FOR STAY O F REM OV AL
                 AND/O R TEM PORA RY RESTR AIN IN G OR DER

          THIS CAUSE com esbefore the Courtupon Plaintiff sM otion for Stay ofRem oval

  and/orTemporary Restraining Order(theSiM otion'')(DE 4),filedM arch 5,2019. On M arch
  6. 2019,the Court held a hearing on the M otion and instructed the parties to subm it

  memorandum soutlining theirrespective positions. The Plaintiffsled his brief(DE 14)on
 M arch 14, 2019, to which the Government responded (DE 19) on M arch 25, 2019,l


  IThe Government'sresponse was filed underseal.
Case 1:19-cv-20855-JLK Document 20 Entered on FLSD Docket 03/26/2019 Page 2 of 4



  Accordingly,this m atter is ripe for ruling. Afterconducting a hearing on the M otion and

  carefulreview ofthe parties'briefs,the Courtfindsthata tem porary restraining ordershould

  notbe issued.

        ThePlaintiffmovesforatemporary orderenjoiningtheDefendants-Respondentsfrom
  enforcing hisorderofremoval.ln support,thePlaintiffarguesthathehasresided in theUnited

  Statesfornearly 20years.ThePlaintiffhasbeen an outspoken criticoftheU .S.'Sim m igration

  detention policies.In 2010,the Plaintiffwasplaced in removalproceedings.H ew asordered

  to departvoluntarily butrem ained in the U.S.because of his wife's failing eyesight.

  Plaintiffwas then apprehended in 2012 and detained pursuantto the finalorder Ofrem oval

  entered againsthim as a consequence ofhisfailure to voluntarily departin Septem ber2010.

  On A ugust31,2012,the Plaintiffwasreleased On an kiorderof Supervision.'' In Septem ber

  2013,ICE granted thePlaintiffan adm inistrative stay ofrem oval.

        Sincethen,the Plaintiffhaslived in the United Statesunderthe OrderofSupervision.

  ThePlaintiffclaimsthatfollowing thedebutofthefslm TheInhltratorsattheSundanceFilm
  Festival,which depictsthe Plaintiff'sactivism ,he wasseized by ICE on February 27,2019,

  whenhereported forascheduledappointm ent. ThePlaintiffarguesthathe wasnotgiven any

  priornotice,warning orm eaningfulopportunity to challengehisdetention ordeportation.The

  Plaintiffclaim sthatICE hastaken these actionsas a result ofhis activism and thatif he is

  deported,he w illbe ineligible fora (CT Visa''based on the labortrafficking thathe allegedly

  experienced atthehandsofhisformerem ployer.

        In theirbrief,the G overnm entcounters thatthe Plaintiff's stay ofrem ovalshould be

  denied becausein seeking an injunction to preventtheexecution ofhisremovalorder,heis
  making alegalattack on thelawfulnessofthatorderandthatthisCourtlacksjurisdiction to
Case 1:19-cv-20855-JLK Document 20 Entered on FLSD Docket 03/26/2019 Page 3 of 4



  consider the sam e. M oreover, the governm ent argues that no T-visa applicant has a

  constitutionally-protected liberty interestin rem aining theUnited Statesupon the filing ofaT-

  visaapplication.The Courtagrees.

        M otions for stays/tem porary restraining orders are governed by a four-factor test.

  Courtsconsiderwhetherpetitionershaveshown:(1)alikelihood ofsuccessonthemerits,(7)
  thattheyarelikelytosufferirreparableharm in theabsenceofsuchrelief,(3)thatthebalande
  ofequitiestipsintheirfavor,and(4)thataninjunctionisinthepublicinterest.Nkenv.Holdet,
  556U.S.418,421(2009).Sk-f'hepreliminary injunction isanextraordinary anddrasticremedy
  notto be granted unlessthe m ovantSclearly carriesthe burden ofpersuasion'as to the four

  prerequisites-''Zardui-ouintana v.Richard,768F.2d 1213,1216 (11th Cir.1985)(citations
  omitted).
        ThePlaintiffasked forand received agrantofvoluntary departure.He wasgiven until

  Septem ber 24,2010 to voluntarily depart. In 2012,the Plaintiff sought reopening of his

  removalproceedings by tsling a motion with the immigration judge,which was denied.
  Thereafter,on N ovember27,2012,the BIA dism issed hisappeal,finding thatithad no basis

  upon whichtograntareopening.AtthattimethePlaintiffcouldhavesoughtjudicialreview
  beforetheEleventh Circuitofthe orderdenying areopening ofhisorderofrem oval,butchose

  nottodo so.ThisCourtlackssubjectmatterjurisdictiontoreview thedenialofthePlaintiffs
  motionto reopen becausetheImmigration and Nationality Actprovidesthatjudicialreview
  ofthe denialofam otion to reopen shalloccursolely atthe CourtofAppeals. Zhang v.U &

 xd//.:,General,572 F.
                     3d    1316, 1319 (11th Cir.2009). In the absence of subjectmatter
 jurisdiction,thisCourtlacksthepowerto grantinjunctive relief. M ajd-pour v.Georgiana
  Comm.Hosp.,724 F.2d901(11th Cir.1984).
Case 1:19-cv-20855-JLK Document 20 Entered on FLSD Docket 03/26/2019 Page 4 of 4



        Accordingly,itisOR DERED ,ADJUDG ED ,and DECREED thatPlaintiff sM otioh

 forTemporaryRestrainingOrder(DE4)be,and thesam eis,hereby DENIED.
        DONE AND ORDERED atJam esLawrence K ing FederalBuilding,M iam i,Florida

  this26th day ofM arch,2019.

                                                                            h

                                                +A+.p     r    ezeazx-
                                               ES LA W    CE KING
                                             NITED STA TES DISTRICT JU
  Cc:A11counselofrecord
